DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 11 March 2021. Claims 1-20 and 22 remain pending and are under consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Response to Amendment and Arguments
The amendment filed 26 February 2021 has been entered. Claims 1-20 and 22 remain pending in the application. Claim 21 has been cancelled. Claim 22 is newly added.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 16, and 19.  Therefore, the rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “to define a plurality of fields in a plurality of electronic documents, wherein the plurality of fields respectively correspond to governance, risk and compliance (GRC) system data structures; to identify a plurality of relationships between the plurality of electronic documents based on one or more cross-references between fields of two or more different electronic documents of the plurality of electronic documents; to assign respective ranks to the plurality of electronic documents based on the plurality of relationships” and “wherein in defining the plurality of fields, said at least one processing platform is configured: to define a field of a first one of the two or more different electronic documents comprising a first data element corresponding to a first GRC function; and  to define a field of a second one of the two or more different electronic documents comprising a second data element corresponding to a second GRC function; wherein the one or more cross-references comprise a reference from the first data element to the second data element; and 2113729.01 wherein, in assigning the respective ranks, said at least one processing platform is configured to determine relative importance of respective ones of the plurality of electronic documents based at least in part on the plurality of relationships, wherein the determination comprises: comparing document type identifiers of the respective ones of the plurality of electronic documents; and omitting relationships between two or more electronic documents of the plurality of electronic documents having the same document type identifiers”.  The prior art below does not teach nor suggest the particular governance, risk and compliance structures in which the references between data elements corresponding to GRC functions are used to rank documents.

Page (US 6,285,999) teaches a method that assigns importance ranks to nodes in a linked database. The method provides an objective ranking based on the relationship between documents (see Col. 2 lines 39-50). Page further teaches ignoring local links between documents and only considering links between separate domains (see Col. 7 lines 10-13).
The specific limitations “to define a plurality of fields in a plurality of electronic documents, wherein the plurality of fields respectively correspond to governance, risk and compliance (GRC) system data structures; to identify a plurality of relationships between the plurality of electronic documents based on one or more cross-references between fields of two or more different electronic documents of the plurality of electronic documents; to assign respective ranks to the plurality of electronic documents based on the plurality of relationships” and “wherein in defining the plurality of fields, said at least one processing platform is configured: to define a field of a first one of the two or more different electronic documents comprising a first data element corresponding to a first GRC function; and  to define a field of a second one of the two or more different electronic documents comprising a second data element corresponding to a second GRC function; wherein the one or more cross-references comprise a reference from the first data element to the second data element; and 2113729.01 wherein, in assigning the respective ranks, said at least one processing platform is configured to determine relative importance of respective ones of the plurality of electronic documents based at least in part on the plurality of relationships, wherein the determination comprises: comparing document type identifiers of the respective ones of the plurality of electronic documents; and omitting relationships between two or more electronic documents of the plurality of electronic documents having the same document type .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        04/23/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156